Mr. Presiding Justice Mack delivered the of the court. Judgment in debt for $100= was rendered in favor of the city against plaintiff in error for the violation of a city ordinance. As the Municipal Court had jurisdiction of the subject-matter and the parties, it is immaterial in this proceeding that she was arrested without warrant, that the complaint was subsequently filed, that she spelled her name Mammie instead of Mamie and so signed it to the waiver of jury trial, that the judgment recites that defendant came in Ms own proper person and that in the judgment order the Superintendent of the House of Correction is directed to confine “him her.” None of these matters in any way affect the jurisdiction of the court and we cannot, on this record which contains no part of the evidence, review the case on its merits. Affirmed.